667 F. Supp. 2d 368 (2009)
DLJ MORTGAGE CAPITAL INC., Plaintiff,
v.
HOME LOAN CORP., Defendant.
No. 07 Civ 4167 (VM).
United States District Court, S.D. New York.
October 29, 2009.
Allan Noel Taffet, Joshua C. Klein, Duval & Stachenfeld LLP, New York, NY, for Plaintiff.

DECISION AND ORDER
VICTOR MARRERO, District Judge.
Plaintiff DLJ Mortgage Capital, Inc. ("DLJ") brought this action against defendant Home Loan Corporation ("Home Loan") invoking the Court's diversity of citizenship jurisdiction and alleging breach of contract under New York state law. The suit arises from certain mortgage loan purchase agreements pursuant to which DLJ acquired a substantial number of residential loan mortgages that Home Loan originated and was required to repurchase upon the occurrence of specified circumstances. DLJ alleges that the triggering events did occur and that Home Loan defaulted on its repurchase obligations. Contending that the relevant terms of the parties' agreements are unambiguous and that no issue of material fact exists regarding Home Loan's default, DLJ moves for summary judgment. In accordance with the Court's scheduling order, Home Loan's response was due on October 16, 2009. To date, no such response has been filed.
To recover on a breach of contract claim under New York law, a plaintiff must establish: (1) the existence of a valid contract; (2) due performance by the plaintiff; (3) breach by the defendant; and (4) damages to defendant caused by the breach. See Pfizer, Inc. v. Stryker Corp., 348 F. Supp. 2d 131, 146 (S.D.N.Y.2004). Upon review of DLJ's motion papers, the *369 Court finds that DLJ has satisfied each of these elements. DLJ is therefore entitled to summary judgment on its breach of contract claim. DLJ has also established that pursuant to the underlying agreements DLJ is entitled to recover fees and costs associated with litigation arising from enforcement of those agreements.
Accordingly, for the reasons stated above, it is hereby
ORDERED that the motion (Docket No. 24) of plaintiff DLJ Mortgage Capital, Inc. ("DLJ") for summary judgment as to liability on its breach of contract and indemnification claims against defendant Home Loan Corporation is GRANTED; and it is further
ORDERED that DLJ is directed to submit, within ten days of the date of this Order, papers documenting the amount of its claimed damages, fees and costs.
SO ORDERED.